411 F.2d 596
UNITED STATES of America, Appellee,v.Robert Gary COLLETTE, Appellant.
No. 13134.
United States Court of Appeals Fourth Circuit.
Argued June 9, 1969.
Decided June 13, 1969.

Harry Cline, Gaffney, S. C. (Philip G. Carson, Asheville, N. C., court-appointed, on brief, for appellant.
William M. Styles, Asst. U. S. Atty. (William Medford, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Robert Gary Collette was convicted of transporting a stolen car from Texas to North Carolina, knowing it to have been stolen, in violation of 18 U.S.C. § 2312. Upon consideration of the record, briefs, and oral argument, we find no reversible error.


2
The judgment is affirmed.